Case 3:17-cv-05760-BHS Document 267-1 Filed 01/27/21 Page 1of13

Wednesday, January 27, 2021 at 10:57:23 Central Standard Time

Subject: Re: Native Emails

Date: Tuesday, August 13, 2019 at 12:41:16 PM Central Daylight Time
From: Phil Mann

To: Andrew Bleiman

Attachments: image001.jpg, image002.jpg

Thanks Andrew, we can get on this upon my return.
Regards,

Phil

On 08/13/2019 03:17 AM, Andrew Bleiman wrote:

Phil:

0©+

Pursuant to our prior agreement relating to discovery, we still need the production of the native
format emails between Kevin and Ken from the secret account that you are now the custodian
of.0©-+ | understand that you are traveling and we can address this issue when you return to
the office.O©-- Thank you

0©+

Regards,

0©--

Andrew

 

 

Andrew P. Bleiman, Esq.
2018 Chambers USA: America's Leading Lawyers for Business, Franchise

Wea ARKS & KLEIN, LLP

O©+
1363 Shermer Road, Suite 318
Northbrook, Illinois 60062

O©}
205 West Randolph Street, Suite 2200
Chicago, Illinois 60606

Tel:0©1}-412.206.51620©4}Cell: 312.420.5568
Fax:0© H+-732.219.0625
Web:0©+twww.marksklein.com

O©+tNew Jersey¥OOLOO+} O©OO©OOH New YorkO@HOO©} O©HOOH0 ©} ChicagoO©}O©} o@t0E}0ot

Boca RatonO©++
A proud member of the Northern Illinois Franchise Association.O@+ Please visit www.northernilfranchise.org.
00+

4

Sy
oe,

NORTHERN
FRANCE ASGOKIATION

 

This email and any files transmitted with it may contain privileged or confidential information.O©} Use, disclosure,
copying or distribution of this message by anyone other than the intended recipient is strictly prohibited.O©}} If you

Page 1 of 2

Eyhibe A
Case 3:17-cv-05760-BHS Document 267-1 Filed 01/27/21 Page 2 of 13

have received this email in error please notify the sender by reply email and destroy all copies of this message in your
possession, custody or control.

oo+

Page 2 of 2
Case 3:17-cv-05760-BHS Document 267-1 Filed 01/27/21 Page 3 of 13

Wednesday, January 27, 2021 at 17:18:55 Central Standard Time

Subject: Re: Activity in Case 3:17-cv-05760-BHS HP Tuners, LLC v. Sykes-Bonnett et al Set/Reset

Deadlines
Date: Monday, August 31, 2020 at 5:33:48 PM Central Daylight Time
From: Andrew Bleiman
To: Phil Mann
cc: Mark Fishbein

Attachments: Re: Native Emails.em|
Phil:

Are you suggesting that Defendants did not agree to produce the native emails? We have discussed this on
several occasions including during breaks at Kevin’s second deposition session where we reviewed the emails
on your computer in your office and the custody of the account was transferred to you during the deposition
for purposes of you being able to produce the native emails to us. In addition, in the months following the
deposition, we communicated over the phone regarding this issue and then corresponded via email on this
issue on 8/13/2019, where you advised in an email to me that you would handle the production when you
returned to the office (copy attached). Nevertheless, the obligation to supplement exists under the FRCP and
you have these responsive communications in your possession which should have been produced long ago
and should be produced at this time.

  
  
 
 

Separately, we should also note that the requested production is the subject of an outstanding subpoena as
well. On 1/14/20, HPT served 4 subpoenas iP Tuners v. Cannata (D.Nev) case on: (1) Kevin Sykes-
Bonnett, (2) John Martinson, (3) Syked ECU Tuning, Inc., and (4) Syked Performance Engineering. Asa
courtesy these were sent in care of you as counsel. As the 1/14/20 email noted, virtually all of the items
sought had been previously produced in addition to a few new items (very recent communications) and the
native fhptuners@yahoo.com emails. We did not request that you reproduce what had already been
produced, but only to agree in those instances that such responsive production could be used in the Cannata
litigation and to produce items which had not been previously produced in the Washington case.

If you have changed your position on this issue and are now not agreeing to produce the native emails, please
advise so that we can address this issue. Thank you.

Andrew P. Bleiman

Marks & Klein, LLP

1363 Shermer Road, Suite 318
Northbrook, Illinois 60062

(O) 312.206.5162

(M) 312.420.5568
andrew@marksklein.com

From: Phil Mann <phil@mannlawgroup.com>

Date: Monday, August 31, 2020 at 3:29 PM

To: Andrew Bleiman <andrew@marksklein.com>

Cc: Mark Fishbein <mark@marksklein.com>

Subject: Re: FW: Activity in Case 3:17-cv-05760-BHS HP Tuners, LLC v. Sykes-Bonnett et al Set/Reset
Deadlines

Page 1 of 3

tyhibryr &
Case 3:17-cv-05760-BHS Document 267-1 Filed 01/27/21 Page 4 of 13

Andrew, | will review this and get back to you with our additions shortly.

In the meantime, can you provide me with the emails wherein we supposedly agreed to produce native emails from
the fhptuners@yahoo.com email account?

As you know, Syked ECU Tuning Incorporated ceased to exist prior to May, 2019. Accordingly, there is no additional
discovery to be provided and nothing in the way of supplementation.

Thanks,

Phil

On 08/31/2020 08:29 AM, Andrew Bleiman wrote:
Phil:

In accordance with the Order below, please see the attached draft Status Report for your
review. Please confirm this is agreeable and we will have filed before 9/4. Thank you.

Regards,

Andrew

Andrew P. Bieiman

Marks & Klein, LLP

1363 Shermer Road, Suite 318
Northbrook, Illinois 60062

(O) 312.206.5162

(M) 312.420.5568
andrew@marksklein.com

From: "ECF@wawd.uscourts.gov" <ECF@wawd.uscourts.gov>

Date: Thursday, August 20, 2020 at 11:50 AM

To: "ECF@wawd.uscourts.gov" <ECF@wawd.uscourts.gov>

Subject: Activity in Case 3:17-cv-05760-BHS HP Tuners, LLC v. Sykes-Bonnett et al
Set/Reset Deadlines

 

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic
copy of all documents filed electronically, if receipt is required by law or directed by the filer. PACER
access fees apply to all other users. To avoid later charges, download a copy of each document
during this first viewing. However, if the referenced document is a transcript, the free copy and 30
page limit do not apply.

Page 2 of 3
Case 3:17-cv-05760-BHS Document 267-1 Filed 01/27/21 Page 5of13

U.S. District Court

United States District Court for the Western District of Washington

Notice of Electronic Filing

The following transaction was entered on 8/20/2020 at 9:49 AM PDT and filed on 8/20/2020
Case Name: HP Tuners, LLC v. Sykes-Bonnett et al

Case Number: :17-cv- -

Filer:

Document Number: No document attached

Docket Text:

Pursuant to the Court's [263] Order, the parties Joint Status Report is due by
9/4/2020. (MGC)

3:17-cv-05760-BHS Notice has been electronically mailed to:
Stephen Garrett Leatham sgl@hpl-law.com, ann@hpl-law.com
Philip P Mann phil@mannlawgroup.com, tin@mannlawgroup.com
Andrew P Bleiman andrew@marxskiein.com

3:17-cv-05760-BHS Notice will not be electronically mailed to:

Page 3 of 3
Case 3:17-cv-05760-BHS Document 267-1 Filed 01/27/21 Page 6 of 13

 

From: Andrew Bleiman

To: Phil Mann

Ce: Mark Fishbein

Subject: Re: Activity in Case 3:17-cv-05760-BHS HP Tuners, LLC v. Sykes-Bonnett et al Set/Reset Deadlines
Date: Tuesday, October 13, 2020 3:19:50 PM

Phil:

| hope all is well. Circling back on the emails below, please let me know when you and Kevin are
available to discuss the document issues. Thanks.

Andrew

Andrew P. Bleiman
Marks & Klein, LLP

1363 Shermer Road, Suite 318
Northbrook, Illinois 60062
(O) 312.206.5162

(M) 312.420.5568
andrew@marksklein.com

From: Phil Mann <phil@manniawgroup.com>

Date: Wednesday, September 2, 2020 at 11:42 AM

To: Andrew Bleiman <andrew@markskicin.com>

Subject: Re: FW: Activity in Case 3:17-cv-05760-BHS HP Tuners, LLC v. Sykes-Bonnett et al
Set/Reset Deadlines

Andrew,
I am traveling this week and will have limited email coverage.

I think we need to separately set out our views to the Court regarding further action on this
case and, accordingly, I am attaching our revisions to the Joint Status Report that now includes
a statement of Defendants' position. Please add this to the draft and submit it to the Court by
Friday.

Also, Mr. Sykes-Bonnett and I would like to speak regarding the emails you have requested. |
think we can work something out and will contact you soon after I determine his availability.

Regards,
Phil

On 8/31/2020 8:29 AM, Andrew Bleiman wrote:
Phil:

Erhiby C
Case 3:17-cv-05760-BHS Document 267-1 Filed 01/27/21 Page 7 of 13

In accordance with the Order below, please see the attached draft Status Report for

your review. Please confirm this is agreeable and we will have filed before 9/4. Thank
you.

Regards,
Andrew

Andrew P. Bleiman
Marks & Klein, LLP

1363 Shermer Road, Suite 318
Northbrook, Illinois 60062
(O) 312.206.5162

(M) 312.420.5568

andrew@marksklein.com
From: "ECF @wawd.uscourts.goy" <ECF @wawd,uscourts.gov>

Date: Thursday, August 20, 2020 at 11:50 AM

To: "ECF@wawd_ uscourts.gov" <ECF@wawd.uscourts. gov>

Subject: Activity in Case 3:17-cv-05760-BHS HP Tuners, LLC v. Sykes-Bonnett et al
Set/Reset Deadlines

This is an automatic e-mail message generated by the CM/ECF system. Please
DO NOT RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se
litigants) to receive one free electronic copy of all documents filed
electronically, if receipt is required by law or directed by the filer. PACER access
fees apply to all other users. To avoid later charges, download a copy of each
document during this first viewing. However, if the referenced document is a
transcript, the free copy and 30 page limit do not apply.

U.S. District Court

United States District Court for the Western District of Washington

Notice of Electronic Filing

The following transaction was entered on 8/20/2020 at 9:49 AM PDT and filed on
8/20/2020

Case Name: HP Tuners, LLC v. Sykes-Bonnett et al
Case Number: :17-cv- -
Filer:
Case 3:17-cv-05760-BHS Document 267-1 Filed 01/27/21 Page 8 of 13

Document Number: No document attached
Docket Text:

Pursuant to the Court's [263] Order, the parties Joint Status Report is
due by 9/4/2020. (MGC)

3:17-cv-05760-BHS Notice has been electronically mailed to:
Stephen Garrett Leatham sgi@hpl-law.com, ann@hpl-law.com
Philip P Mann phil@mannlawgroup.com, tim@mannlawgroup.com
Andrew P Bleiman mar in

3:17-cv-05760-BHS Notice will not be electronically mailed to:
Case 3:17-cv-05760-BHS Document 267-1 Filed 01/27/21 Page 9of13

 

From: Mark Fishbein

To: Phil Mann

Ce: Andrew Bleiman

Subject: LCR 37(a)(2) and Judge Settles Procedures (Meet And Confer/Duty To Supplement (3))
Date: Tuesday, January 26, 2021 2:32:00 PM

Attachments: i i

Phil —

We still have not received any response to our meet and confer efforts with regard to your
supplementation of discovery, and the related removal of confidentiality designations. Please note
that LCR 37 and our protective order require our good faith efforts at resolution. While we have
diligently done so for nearly 2 years, Judge Settle’s Chambers Procedures (attached) also apply.

The failure to resolve the subject discovery issues are particularly time-sensitive in light of discovery
deadlines in the D.Nev litigation. As a result, we are strongly encouraged to call chambers together,
at 253-882-3850 and make arrangements for a telephone conference.

Although we hope to arrive at a resolution, time is of the essence and our motion has been prepared
for filing in the event we do not receive a response from you and/or fail to resolve this issue.

Mark

Mark I. Fishbein, Esq.
2021 Chambers USA: America's Leading Lawyers for Business, Franchise
WE ssc & Kein, LLP

1363 Shermer Road, Suite 318
Northbrook, Illinois 60062

205 West Randolph Street, Suite 2200
Chicago, Illinois 60606

mark@marksklein.com

Tel: 847.239.7238 Cell: 312.882.6771

Fax: 732.219,0625

Web: www.marksklein.com

New Jersey - NewYork - Chicago - Boca Raton

A proud member of the Northern Illinois Franchise Association. Please visit www.northernilfranchise.org.

Tze.

"is

NCATE AOS
FRANCE ANSOCIATION

 

This email and any files transmitted with it may contain privileged or confidential information. Use, disclosure, copying or
distribution of this message by anyone other than the intended recipient is strictly prohibited. If you have received this email
in error please notify the sender by reply email and destroy all copies of this message in your possession, custody or control.

From: Mark Fishbein
Sent: Monday, January 25, 2021 3:51 PM

Exhibrr b
Case 3:17-cv-05760-BHS Document 267-1 Filed 01/27/21 Page 10 of 13

To: Phil Mann <phil@mannlawgroup.com>
Cc: Andrew Bleiman <andrew@marksklein.com>
Subject: Meet And Confer/Duty To Supplement (2)

Hi Phil. Just as a point of clarification, my initial email made the following general reference:

Consistent with FRCP 26(e), we similarly have requested that you supplement everything
since your last

production and after May 16, 2019. The above described native emails are just the primary
and oft-

discussed example.

In seeking your supplementation of everything since your last production, we are more specifically
looking for you to include, but not limit your production to:

Any and all documents and communications, including but not limited to electronic mail
communications,

text messages, and direct messages, between Defendant(s) and Kenneth Cannata from
January 1, 2015 to

the present;

Any and all electronic email communications in their native format exchanged and sent
between the email

addresses somethingnew1892 @yahoo.com and fhotuners@yahoo.com (admitted to be in
the possession,

custody and control of Defendants’ counse!);

All agreements, contracts, memoranda of understanding or other documents reflecting or
referencing a

contractual relationship between Defendant(s) and Kenneth Cannata or any entity owned by
him between

October 21, 2016 to the present; and,

All documents and communications which evidence, refer or relate to any payment,
renumeration,

compensation or exchange of consideration between Defendant(s) and Kenneth Cannata
from October 21,

2016 to the present.

Should you wish to discuss this any further than you and Andrew already have, you can reach me at
(312) 882-6771. Thank you.

Mark

Mark I. Fishbein, Esq.
2021 Chambers USA: America's Leading Lawyers for Business, Franchise

Mi & Kein, LLP

1363 Shermer Road, Suite 318
Northbrook, Illinois 60062
Case 3:17-cv-05760-BHS Document 267-1 Filed 01/27/21 Page 11o0f 13

205 West Randolph Street, Suite 2200
Chicago, Illinois 60606

New Jersey - NewYork - Chicago - Boca Raton
A proud member of the Northern Illinois Franchise Association. Please visit www.northernilfranchise.org.

NOMEN R08)
FRANCHOSE ATIGOCIATION

 

This email and any files transmitted with it may contain privileged or confidential information. Use, disclosure, copying or
distribution of this message by anyone other than the intended recipient is strictly prohibited. If you have received this email
in error please notify the sender by reply email and destroy all copies of this message in your possession, custody or control.

From: Mark Fishbein

Sent: Monday, January 25, 2021 3:28 PM

To: Phil Mann <phii@mannlawgroup.com>

Cc: Andrew Bleiman <andrew@marksklein.com>
Subject: Meet And Confer/Duty To Supplement

Phil —

Since the deposition of Kevin Sykes-Bonnett on May 16, 2019, we have been attempting in good
faith to obtain your compliance with the production of various items, namely the native format
emails and texts between Kevin and Ken Cannata, from any source, including but not limited to
somethingnew1892@yahoo.com and fhntuners@yahoo.com, which you have are now the custodian
of. You and Andrew reviewed these emails on your computer during a break in Kevin’s deposition,
and you and he communicated by phone and email on multiple occasions thereafter during which
you agreed to supplement your prior discovery responses with these items.

Consistent with FRCP 26(e), we similarly have requested that you supplement everything since your
last production and after May 16, 2019. The above described native emails are just the primary and
oft-discussed example.

in multiple “meet and confer” instances since May 16, 2019, you again agreed in good faith to
provide these documents. On each occasion, we refrained from a motion to compel based on your
assurances. At a minimum, emails dated 8/13/19, 8/31/20, 9/2/20, and 10/13/2019 reflect the
instances where you and Andrew conferred, and you agreed to provide the documents and comply
with the supplemental production of same.

To date, you have produced nothing at all despite your representations when conferring with
Plaintiff's counsel.
Case 3:17-cv-05760-BHS Document 267-1 Filed 01/27/21 Page 12 of 13

It would seem that over 20 months later and our multiple prior attempts to meet and confer in good
faith to obtain your cooperation with discovery, our immediate filing of a motion to compel is now
germane and proper. Should you wish to discuss any of this again, not merely for the sake of
discussion, but in conjunction with the immediate production of the documents we have sought
since May, 2019, please respond.

Additionally, we will move in accordance with our stipulated protective order (and addendum) to
remove all designations of confidentiality regarding the disclosure of any and all communications
that Ken authored or received as not appropriately designated confidential for use in HP Tuners v.
Cannata, D.Nev. No. 3:18-cv-00527.

HPT-Syked Performance Engineering: This is also a reminder for us to conduct a Rule 26(f)
conference (right away) regarding our joint status report due on 2/1/21 (next Monday).

Time is of the essence. Thank you.

Mark

Mark I. Fishbein, Esq.
2021 Chambers USA: America's Leading Lawyers for Business, Franchise

Wa ARKS & KLEIN, LLP

1363 Shermer Road, Suite 318
Northbrook, Illinois 60062

205 West Randolph Street, Suite 2200
Chicago, Illinois 60606

Tel: 847.239.7238 Cell: 312.882.6771

Fax: 732.210,0625

Web: www.marksklein.com

New Jersey - NewYork - Chicago - Boca Raton

A proud member of the Northern Illinois Franchise Association. Please visit www,northernilfranchise.org.

 

 

This email and any files transmitted with it may contain privileged or confidential information. Use, disclosure, copying or
distribution of this message by anyone other than the intended recipient is strictly prohibited. If you have received this email
in error please notify the sender by reply email and destroy all copies of this message in your possession, custody or control.
Case 3:17-cv-05760-BHS Document 267-1 Filed 01/27/21 Page 13 of 13

From: Phil Mann

To: Mark Fishbein

Ce: Andrew Bleiman

Subject: Re: LCR 37(a)(2) and Judge Settles Procedures (Meet And Confer/Duty To Supplement (3))
Date: Tuesday, January 26, 2021 2:42:24 PM

 

Mark, as you know, the discovery cutoff in this case has long since passed.

[f you wish to reopen discovery, you should file a motion to do so and establish good cause for
so doing.

We have long ago provided the discovery that defendants were required to, and the supposed
obligation to "supplement" discovery does not extend to the matters you now seek. In short, it
is clear you are using the delay in this case prompted by Judge Settle's calendar conflict as a
mechanism for seeking discovery in the separate Nevada case.

Please provide the legal basis for your claim that defendants here are obligated to provide you
with discovery related only to the Nevada litigation.

Regards,

Phil

On 1/26/21 12:32 PM, Mark Fishbein wrote:

Cyl. br E
